   Case: 4:18-cv-00027-DMB-JMV Doc #: 43 Filed: 11/19/18 1 of 4 PageID #: 329



                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF MISSISSIPPI
                         GREENVILLE DIVISION

VIOLA ADAMS                                                          PLAINTIFF
versus                                        Civil Action No. 4:18cv27-SA-JMV
MERITOR, INC., ET AL.                                              DEFENDANTS

RAVEN BRADY, ET AL.                                                  PLAINTIFFS
versus                                        Civil Action No. 4:18cv28-DMB-JMV
MERITOR, INC., ET AL.                                              DEFENDANTS

FRED BROWN                                                           PLAINTIFF
versus                                        Civil Action No. 4:18cv37-DMB-JMV
MERITOR, INC., ET AL.                                              DEFENDANTS

JAMES CONLEY                                                         PLAINTIFF
versus                                        Civil Action No. 4:18cv39-DMB-JMV
MERITOR, INC., ET AL.                                              DEFENDANTS

LADONNAL CURRY                                                       PLAINTIFF
versus                                        Civil Action No. 4:18cv34-MPM-JMV
MERITOR, INC., ET AL.                                              DEFENDANTS

DENISE HARRIS                                                        PLAINTIFF
versus                                        Civil Action No. 4:18cv36-DMB-JMV
MERITOR, INC., ET AL.                                              DEFENDANTS

LESTER HERROD                                                        PLAINTIFF
versus                                        Civil Action No. 4:18cv40-DMB-JMV
MERITOR, INC., ET AL.                                              DEFENDANTS

BARBARA HOLMES                                                       PLAINTIFF
versus                                       Civil Action No. 4:18cv152-DMB-JMV
MERITOR, INC., ET AL.                                              DEFENDANTS

DEBBIE HUBBARD                                                       PLAINTIFF
versus                                        Civil Action No. 4:18cv29-MPM-JMV
MERITOR, INC., ET AL.                                              DEFENDANTS

LASHERRY IRBY                                                        PLAINTIFF
versus                                        Civil Action No. 4:18cv88-DMB-JMV
MERITOR, INC., ET AL.                                              DEFENDANTS

BOSTON LEON JOHNSON                                                  PLAINTIFF
versus                                        Civil Action No. 4:18cv41-DMB-JMV
      Case: 4:18-cv-00027-DMB-JMV Doc #: 43 Filed: 11/19/18 2 of 4 PageID #: 330



MERITOR, INC., ET AL.                                                            DEFENDANTS

CURTIS KINCAID                                                                    PLAINTIFF
versus                                                     Civil Action No. 4:18cv30-DMB-JMV
MERITOR, INC., ET AL.                                                           DEFENDANTS

JO ELLEN KINCAID                                                                  PLAINTIFF
versus                                                     Civil Action No. 4:18cv32-DMB-JMV
MERITOR, INC., ET AL.                                                           DEFENDANTS

CHARLIE MACK                                                                      PLAINTIFF
versus                                                     Civil Action No. 4:18cv42-GHD-JMV
MERITOR, INC., ET AL.                                                           DEFENDANTS

PRISCILLA MCAFEE                                                                  PLAINTIFF
versus                                                     Civil Action No. 4:18cv33-DMB-JMV
MERITOR, INC., ET AL.                                                           DEFENDANTS

JOHN PARKER                                                                       PLAINTIFF
versus                                                     Civil Action No. 4:18cv43-DMB-JMV
MERITOR, INC., ET AL.                                                           DEFENDANTS

BETTY J. PHILLIPS                                                                 PLAINTIFF
versus                                                     Civil Action No. 4:18cv97-MPM-JMV
MERITOR, INC., ET AL.                                                           DEFENDANTS

MARY SINGLETON                                                                    PLAINTIFF
versus                                                     Civil Action No. 4:18cv31-MPM-JMV
MERITOR, INC., ET AL.                                                           DEFENDANTS

JOHNNIE AND JERRY WILLIAMS                                                        PLAINTIFFS
versus                                                     Civil Action No. 4:18cv35-DMB-JMV
MERITOR, INC., ET AL.                                                           DEFENDANTS

EARLINE WILLIS                                                                    PLAINTIFF
versus                                                     Civil Action No. 4:18cv44-MPM-JMV
MERITOR, INC., ET AL.                                                           DEFENDANTS


                                      SCIENCE DAY ORDER

           The Court will hold a “Science Day” for the parties to provide the Court with an overview

of general environmental, scientific, medical and other issues related to the Court’s docket arising




                                                   2
260801.1
      Case: 4:18-cv-00027-DMB-JMV Doc #: 43 Filed: 11/19/18 3 of 4 PageID #: 331



out of the Grenada plant personal injury/wrongful death litigation.1 The parties have agreed to the

following ground rules for Science Day in order to educate the Court on these issues in a non-

adversarial manner:

           1.    Each side (Plaintiffs and Defendants) shall make presentations to the Court. The

presentations shall be made by each side’s respective experts, in an objective lecture format without

advocacy, without a discussion of the specific facts or chemical substances at issue in this litigation

and without providing any specific opinion relating to this case. The attorneys shall not question

or cross-examine the experts but may offer suggestions to the Court that the experts cover certain

matters should questions arise during the presentations. The Court may ask questions of the parties’

experts during or after each presentation, and also may ask questions of any expert at the close of

all parties’ presentations.

           2.    Each side shall be allotted two and one-half hours for their presentation. The

personal injury/wrongful death presentations shall be done with Defendants’ experts going first,

followed by Plaintiffs’ experts.

           3.    The presentations may incorporate the use of PowerPoints or other demonstrative

aids. The parties shall exchange either an outline of the topics to be addressed during their

presentations or their PowerPoint/demonstrative presentations seven (7) calendar days before

Science Day. If a side has changes to its presentations after receipt and review of the other side’s

presentations, any changes shall be submitted to the other side at least forty-eight (48) hours before

the commencement of Science Day. The Federal Rules of Evidence will not be enforced during

the presentations or during any questioning by the Court of the experts.




1
 The Court has concluded that a presentation is unnecessary to address issues related to claims for property damage
only.


                                                        3
260801.1
      Case: 4:18-cv-00027-DMB-JMV Doc #: 43 Filed: 11/19/18 4 of 4 PageID #: 332



           4.    Because the Science Day presentations are purely for the Court’s benefit to gather

background scientific information, Science Day presentations shall be “off the record,” closed to

the public and to any persons other than the parties, admitted counsel of record for the parties, the

parties’ experts who will make the presentations, and court staff. No recording of the presentations

by the parties or telephonic access by unapproved individuals will be permitted. A court reporter

will be present for the purpose of transcribing the presentations for the Court’s internal use only.

The Court will be permitted to retain for its own internal records the transcript and outlines or

PowerPoints of each presenter.

           5.    The PowerPoints, outlines, demonstrative aides, presentations, and any statements

made by any expert or by counsel during Science Day shall not be discoverable, admissible, used

in any fashion for impeachment purposes or for collateral attack on any presenter expert or other

witnesses, shall not be shared beyond the instant litigation, and shall not be used for any purpose

other than for this Court’s benefit to gather informal knowledge at Science Day. The participation

of any expert in Science Day shall not be an independent basis for subjecting them to discovery

and shall not waive any consulting expert privilege. No party shall conduct discovery on the

presenting experts regarding their presentations or Science Day itself, whether or not later

designated as a testifying expert.

           6.    Science Day will be held before the Court beginning at 9 a.m. on the 14th day of

January, 2019.

           SO ORDERED, this 19th day of November, 2018.

                                                      /s/Debra M. Brown
                                                      UNITED STATES DISTRICT JUDGE




                                                 4
260801.1
